DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2019 and 05/31/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: This claim recites that h = 0.3 to 2.5 mm, d1 = 0.7 to 2.5 mm, and h/d1 ≥ 1. It is unclear how h may be any value from 0.3 to                     
                        0.6
                        
                            
                                9
                            
                            ¯
                        
                    
                 and 
Regarding claim 6: This claim recites that d1 = 0.7 to 2.5 mm, d2 = 0.35 to 0.7 mm (converted units), and f = (d1 - d2) / 2. It is unclear how d1 and d2 may both be 0.7 mm as this would result in a frame width of 0. Further, if d2 is selected on the high side of the claimed range (e.g. 0.65 mm) and d1 is selected on the low side of the claimed range (e.g. 0.75 mm), it would yield a frame of insufficient dimensions (e.g. 0.05 mm) to support the diaphragm. Even if the later limitations of claim 6 (i.e. regarding the coordinate system) place further bounds on the earlier equations, it is unclear why the earlier equations allow for such values as detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20120286379 A1) in view of Allen et al. (US 7111518 B1) and further in view of Ikezawa et al. (JP 2003270068 A - all citations are to the attached English translation).Regarding claim 1:Inoue teaches (e.g. FIG. 1B) a pressure sensor configured to generate an electrical output based on a fluid pressure, the pressure sensor comprising:
a sensor chip having a diaphragm (9) and an inner space (108), the diaphragm having a thin plate shape and configured to be bent in a thickness direction by the fluid pressure, the thickness direction defining a plate thickness of the thin plate shape, and the inner space (108) provided by a space adjacent to the diaphragm (9) in the thickness direction;
wherein: a distance between a joint surface (bottom of 111) and a gauge surface (top of 103) is defined as h (see below); 
the joint surface (bottom of 111) is one surface of the sensor chip, which is orthogonal to the thickness direction; 
the gauge surface (top of 103) is another surface of the sensor chip, which is orthogonal to the thickness direction, and an opposite surface of the joint surface (bottom of 111); 
when the sensor chip is viewed along the thickness direction, a diameter of an inscribed circle in case where an outer shape of the sensor chip is provided by a polygonal shape or a diameter in case where the outer shape of the sensor chip is provided by a circular shape is defined as d1 (see below); 
the plate thickness of the diaphragm (9) is defined as t; 
when the diaphragm is viewed along the thickness direction, a diameter of an inscribed circle in case where an outer shape of the diaphragm is provided by a polygonal shape or a diameter in case where the outer shape of the diaphragm is provided by a circular shape is defined as d2 (see below);
h satisfies h = 0.3 to 2.5 mm ([0052] recites that element 110, 101-103, is 0.5 mm thick and [0057] recites that element 111 is 1 mm thick. Thus, the distance h from the top of 103 to the bottom of 111 is 1.5 mm);
d1 satisfies d1 = 0.7 to 2.5 mm ([0050] - 1.2 mm);
h/d1 satisfies h/d1 ≥ 1 (1.5 / 1.2 = 1.25); and
d2 satisfies d2 = 350 to 700 µm ([0055] - 0.4 mm = 400 µm)Inoue fails to explicitly teach:
a support member configured to support the sensor chip at a position separated from the diaphragm
the joint surface is joined to the support member
t satisfies t = 5 to 15 µm;Allen teaches:
t satisfies t = 5 to 15 µm (Col. 1, Line 29)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diaphragm thickness of 10 µm, as taught by Allen, in the device of Inoue due to Inoue’s silence as to the thickness of the diaphragm. One of ordinary skill in the art, looking to make the device of Inoue, would look elsewhere in the art to find a suitable thickness for the diaphragm since Inoue fails to explicitly teach a thickness for the diaphragm. Additionally/alternatively, Allen teaches that 10 µm is an art-recognized suitable thickness for a pressure sensing diaphragm.Ikezawa teaches
a support member (15) configured to support the sensor chip (11 + 13) at a position separated from the diaphragm (11a)
the joint surface (bottom of 13) is joined (via 16) to the support member (15)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the support member of Ikezawa in the device of Inoue to facilitate attachment and use of the pressure sensor. The pressure sensor of Inoue is seen in FIG. 1B. One of ordinary skill in the art, as evidenced by Ikezawa, would realize that this pressure sensor, for use, is mounted to some form of support member.
Regarding claim 2:Inoue, Allen, and Ikezawa teach all the limitations of claim 1, as mentioned above.Inoue also teaches:
d1 satisfies d1 ≤ 1.2 mm ([0050])Inoue fails to explicitly teach:
d1 satisfies d1 ≤ 1 mm
     However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Inoue already teaches d1 = 1.2 mm and, further, teaches that this is merely an example ([0050]) and that the dimensions prima facie obvious in view of the above.
Regarding claim 3:Inoue, Allen, and Ikezawa teach all the limitations of claim 1, as mentioned above.Inoue also teaches:
wherein when the diaphragm is viewed along the thickness direction, the outer shape of the diaphragm is provided by the circular shape, a square shape (FIG. 1A - 9), or an octagonal shape
Regarding claim 6:Inoue teaches (FIG. 1B, FIG. 2F, FIG. 8F) a pressure sensor configured to generate an electrical output based on a fluid pressure, the pressure sensor comprising:
a sensor chip having a diaphragm (9) and a frame (components framing the periphery of diaphragm 9), the diaphragm having a thin plate shape and configured to be bent in a thickness direction by the fluid pressure, the thickness direction defining a plate thickness of the thin plate shape, and the frame connected to an outer surface of the diaphragm to support the diaphragm;
wherein: a distance between a joint surface (bottom of 111) and a gauge surface (top of 103) is defined as h (see below); 
the joint surface (bottom of 111) is one surface of the sensor chip, which is orthogonal to the thickness direction; 
the gauge surface (top of 103) is another surface of the sensor chip, which is orthogonal to the thickness direction, and an opposite surface of the joint surface (bottom of 111); 
when the sensor chip is viewed along the thickness direction, a diameter of an inscribed circle in case where an outer shape of the sensor chip is provided by a polygonal shape or a diameter in case where the outer shape of the sensor chip is provided by a circular shape is defined as d1 (see below); 
the plate thickness of the diaphragm (9) is defined as t; 
when the diaphragm is viewed along the thickness direction, a diameter of an inscribed circle in case where an outer shape of the diaphragm is provided by a polygonal shape or a diameter in case where the outer shape of the diaphragm is provided by a circular shape is defined as d2 (see below); 
when the frame is viewed along the thickness direction, a width of the frame is defined as f;
h satisfies h = 0.3 to 2.5 mm ([0052] recites that element 110, 101-103, is 0.5 mm thick and [0057] recites that element 111 is 1 mm thick. Thus, the distance h from the top of 103 to the bottom of 111 is 1.5 mm);
d1 satisfies d1 = 0.7 to 2.5 mm ([0050] - 1.2 mm);
d2 satisfies d2 = 350 to 700 µm ([0055] - 0.4 mm = 400 µm);
f satisfies f = (d1 - d2) / 2 (see Examiner’s Claim 6 Clarification Figure below); and
when an xy rectangular coordinate system, which is defined by x = h/d1 and y = f/d1, is set, coordinates (x, y) is within an area connecting coordinates (1.43, 0.05), (1.43, 0.36), (1, 0.36), (0.68, 0.33), (0.56, 0.3), (1, 0.08), and (1.43, 0.05) in a described order(x = 1.5 / 1.2 = 1.25; y = 0.4 / 1.2 =                                 
                                    0.3
                                    
                                        
                                            3
                                        
                                        ¯
                                    
                                
                            ; See applicant’s / instant FIG. 4 to see Inoue fails to explicitly teach:
a support member configured to support the sensor chip at a position separated from the diaphragm;
the joint surface is joined to the support member;
t satisfies t = 5 to 15 µm;Allen teaches:
t satisfies t = 5 to 15 µm (Col. 1, Line 29)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diaphragm thickness of 10 µm, as taught by Allen, in the device of Inoue due to Inoue’s silence as to the thickness of the diaphragm. One of ordinary skill in the art, looking to make the device of Inoue, would look elsewhere in the art to find a suitable thickness for the diaphragm since Inoue fails to explicitly teach a thickness for the diaphragm. Additionally/alternatively, Allen teaches that 10 µm is an art-recognized suitable thickness for a pressure sensing diaphragm.Ikezawa teaches:
a support member (15) configured to support the sensor chip (11 + 13) at a position separated from the diaphragm (11a)
the joint surface (bottom of 13) is joined (via 16) to the support member (15)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the support member of Ikezawa in 

    PNG
    media_image1.png
    354
    656
    media_image1.png
    Greyscale

Examiner’s Claim 6 Clarification Figure: Note this applies to other embodiments and configurations of Inoue
Regarding claim 7:Inoue, Allen, and Ikezawa teach all the limitations of claim 6, as mentioned above.Inoue also teaches:
d1 satisfies d1 ≤ 1.2 mm ([0050])Inoue fails to explicitly teach:
d1 satisfies d1 ≤ 1 mm
     However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, prima facie obvious in view of the above.
Regarding claim 8:Inoue, Allen, and Ikezawa teach all the limitations of claim 6, as mentioned above.Inoue also teaches:
wherein when the diaphragm is viewed along the thickness direction, the outer shape of the diaphragm is provided by the circular shape, a square shape (FIG. 1A - 9), or an octagonal shape

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20120286379 A1) in view of Allen et al. (US 7111518 B1) and Ikezawa et al. (JP 2003270068 A - all citations are to the attached English translation) and further in view of Matsuoka et al. (JP 2007057284 A - all citations are to the attached English translation).Regarding claim 4:Inoue, Allen, and Ikezawa teach all the limitations of claim 1, as mentioned above.Inoue also teaches
wherein the sensor chip includes: an upper layer having a stacked structure of a first semiconductor layer (103), a second semiconductor layer (101), and an intermediate oxide film (102 - [0052]), the first semiconductor layer (103) forming the diaphragm (9), the second semiconductor layer being provided by the silicon semiconductor layer, the second semiconductor layer (101) forming a recess (108) corresponding to the inner space, the intermediate oxide film (102) being arranged between the first semiconductor layer (103) and the second semiconductor layer (101), and the intermediate oxide film being provided by a silicon oxide film (102 - [0052]); and 
a lower layer (111) being joined to the upper layer, and provided by the silicon semiconductor layer ([0092] teaches that silicon may be used instead of glass. Though not relied upon, this is also taught by [0048] of Ikezawa)Inoue fails to teach:
the first semiconductor layer being provided by a silicon semiconductor layer having a (110) plane orientationMatsuoka teaches:
the first semiconductor layer being provided by a silicon semiconductor layer having a (110) plane orientation ([0029], [0036], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon semiconductor layer having a (110) plane orientation, as taught by Matsuoka, instead of the (100) plane orientation of Inoue as it is an art-recognized suitable material for the same purposes.
Regarding claim 5:Inoue, Allen, and Ikezawa teach all the limitations of claim 1, as mentioned above.Inoue also teaches (FIG. 1B):
wherein the sensor chip includes: an upper layer (101, 102, 103) having the diaphragm (9) and a recess (108) corresponding to the inner space; and 
a lower layer (111) being provided by the silicon semiconductor layer([0092] teaches that silicon may be used instead of glass. Though not relied upon, this is also taught by [0048] of Ikezawa), 
and joined to the upper layer (101, 102, 103)Inoue fails to teach:
the silicon semiconductor layer having a (110) plane orientationMatsuoka teaches:
the silicon semiconductor layer having a (110) plane orientation ([0029], [0036], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon semiconductor layer having a (110) plane orientation, as taught by Matsuoka, instead of the (100) plane orientation of Inoue as it is an art-recognized suitable material for the same purposes.
Regarding claim 9:Inoue, Allen, and Ikezawa teach all the limitations of claim 6, as mentioned above.Inoue also teaches (FIG. 1B, FIG. 2F, FIG. 8F):
wherein the sensor chip includes: an upper layer having a stacked structure of a first semiconductor layer (103), a second semiconductor layer 
a lower layer (111) being joined to the upper layer, and provided by the silicon semiconductor layer ([0092] teaches that silicon may be used instead of glass. Though not relied upon, this is also taught by [0048] of Ikezawa)Inoue fails to teach:
the first semiconductor layer being provided by a silicon semiconductor layer having a (110) plane orientationMatsuoka teaches:
the first semiconductor layer being provided by a silicon semiconductor layer having a (110) plane orientation ([0029], [0036], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon semiconductor layer having a (110) plane orientation, as taught by Matsuoka, instead of the (100) plane orientation of Inoue as it is an art-recognized suitable material for the same purposes.
Regarding claim 10:Inoue, Allen, and Ikezawa teach all the limitations of claim 6, as mentioned above.Inoue also teaches
wherein the sensor chip includes: an upper layer (101, 102, 103) having the diaphragm (9) and a recess (108) corresponding to the inner space; and 
a lower layer (111) being provided by the silicon semiconductor layer([0092] teaches that silicon may be used instead of glass. Though not relied upon, this is also taught by [0048] of Ikezawa), 
and joined to the upper layer (101, 102, 103)Inoue fails to teach:
the silicon semiconductor layer having a (110) plane orientationMatsuoka teaches:
the silicon semiconductor layer having a (110) plane orientation ([0029], [0036], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon semiconductor layer having a (110) plane orientation, as taught by Matsuoka, instead of the (100) plane orientation of Inoue as it is an art-recognized suitable material for the same purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856